COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Deborah Durst v. Commons at Westbrae Homeowners Association,
                          Inc.

Appellate case number:    01-20-00037-CV

Trial court case number: 2019-63360

Trial court:              269th District Court of Harris County

       It is ordered that appellant’s motion for rehearing is denied.

Judge’s signature: __________/s/ Julie Countiss_____________________
                              Acting for the Court

Panel consists of: Justices Goodman, Landau, and Countiss.


Date: March 31, 2020